DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amanapu (USPGPUB DOCUMENT: 20190198444, hereinafter Amanapu).

Re claim 1 Amanapu discloses in Fig 11A, rotated 180 degrees, a semiconductor device comprising:
a die(100) having an active side(side of 115/110)[0029] including a heat generating element(since FinFET devices/vertical FET devices/planar FET device generate heat, this may be interpreted as heat generating element)[0029][0029] on the active side(side of 115/110)[0029], and a trench (125-3 in fig 9) on a back side of the die(100); and
a layer of thermally conductive material(160 comprises Cu)[0046] on the back side of the die(100) that fills the trench (125-3 in fig 9) to form a plated trench (rightmost trench in Fig 11A) at a location opposite the heat generating element(since the rightmost trench in Fig 11A is on the other side of the die, this may be interpreted as opposite the heat generating element), the thermally conductive material(160 comprises Cu)[0046] having a first heat dissipation coefficient(heat dissipation coefficient of Cu); and
a substrate(110 comprises Si)[0028] of the die(110 comprises Si)[0028] having a second heat dissipation coefficient(heat dissipation coefficient of Si), the first heat dissipation coefficient(heat dissipation coefficient of Cu) being greater than the second heat dissipation coefficient(heat dissipation coefficient of Si) (Cu has a heat dissipation coefficient greater than the heat dissipation coefficient of Si).

Regarding the limitation “the first heat dissipation coefficient being greater than the second heat dissipation coefficient”, Amanapu disclose a semiconductor device comprising a Cu thermally conductive material to fill the trench on the back, non-active side of the semiconductor die comprising Silicon.  This is being interpreted as corresponding to the first heat dissipation coefficient being greater than the second heat dissipation coefficient as the applicant discloses the thermally conductive material may have a greater heat dissipation coefficient than that of the substrate of the semiconductor device where the semiconductor device is composed of silicon (Si), the thermally conductive material may be a metal such as copper (Cu) as evidenced in paragraph [0020] in the specification.  


The limitations “a layer of thermally conductive material deposited on the back side of the die to fill the trench to form a plated trench” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 3 Amanapu disclose the semiconductor device of claim 1, in which a surface area or thickness of the plated trench (rightmost trench in Fig 11A) is determined based on a temperature profile of one or more heat generating element(since FinFET devices/vertical FET devices/planar FET device generate heat, this may be interpreted as heat generating element)[0029][0029]s included on the active side(side of 115/110)[0029] of the die(100).


Regarding the limitation “in which a surface area or thickness of the plated trench is determined based on a temperature profile of one or more heat generating elements included on the active side of the die” this is considered a statement of the inherent properties and/or functions of the method. The prior art of Amanapu anticipates or renders obvious the claimed limitation.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP2112.02.

The limitations “in which a surface area or thickness of the plated trench is determined based on a temperature profile of one or more heat generating elements included on the active side of the die” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.

Re claim 4 Amanapu discloses the semiconductor device of claim 1, in which the thermally conductive material(160 comprises Cu)[0046] is a metal or a metal alloy.

Re claim 5 Amanapu discloses the semiconductor device of claim 1, in which the thermally conductive material(160 comprises Cu)[0046] is copper (Cu) or silver (Ag).

Re claim 6 Amanapu discloses the semiconductor device of claim 1, in which the thermally conductive material(160 comprises Cu)[0046] is selected based on the heat generating element(since FinFET devices/vertical FET devices/planar FET device generate heat, this may be interpreted as heat generating element)[0029][0029] included on the active side(side of 115/110)[0029] of the die(100).


Regarding the limitation “in which the thermally conductive material is selected based on the heat generating element included on the active side of the die” this is considered a statement of the inherent properties and/or functions of the method. The prior art of Amanapu  anticipates or renders obvious the claimed limitation.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP2112.02.

The limitations “in which the thermally conductive material is selected based on the heat generating element included on the active side of the die” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 13-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amanapu in view of Mittal (USPGPUB DOCUMENT: 2017/0092558, hereinafter Mittal).

Re claim 2 Amanapu disclose the semiconductor device of claim 1, 

Amanapu does not disclose the in which the a heat generating element(since FinFET devices/vertical FET devices/planar FET device generate heat, this may be interpreted as heat generating element)[0029][0029] comprises a logic element.

Mittal disclose the in which the a heat generating element comprises a logic element (126)[0023,0029 of Mittal].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Mittal to the teachings of Amanapu in order to removing heat efficiently [0002, Mittal]

Re claim 13 Amanapu discloses in Fig 11A, rotated 180 degrees, an apparatus, comprising: an integrated circuit package including: a die(100), the die(100) having: an active side(side of 115/110)[0029] including a heat generating element(since FinFET devices/vertical FET devices/planar FET device generate heat, this may be interpreted as heat generating element)[0029][0029] on an active side(side of 115/110)[0029] of the die(100); a back side including a trench (125-3 in fig 9) on the back side of the die(100), in which a thermally conductive material(160 comprises Cu)[0046] fills the trench (125-3 in fig 9) to form a plated trench (rightmost trench in Fig 11A) at a location opposite the heat generating element(since the rightmost trench in Fig 11A is on the other side of the die, this may be interpreted as opposite the heat generating element), the thermally conductive material(160 comprises Cu)[0046] having a first heat dissipation coefficient(heat dissipation coefficient of Cu); and a substrate(110 comprises Si)[0028] having a second heat dissipation coefficient(heat dissipation coefficient of Si), the first heat dissipation coefficient(heat dissipation coefficient of Cu) being greater than the second heat dissipation coefficient(heat dissipation coefficient of Si)(Cu has a heat dissipation coefficient greater than the heat dissipation coefficient of Si).

Amanapu does not disclose a package substrate; and a die(100) mounted on the package substrate,

Mittal discloses in Fig 1A a package substrate(104); and a die(106/102/116/120/123) mounted on the package substrate,

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Mittal to the teachings of Amanapu in order to removing heat efficiently [0002, Mittal]


Regarding the limitation “the first heat dissipation coefficient being greater than the second heat dissipation coefficient”, Amanapu disclose a semiconductor device comprising a Cu thermally conductive material to fill the trench on the back, non-active side of the semiconductor die comprising Silicon.  This is being interpreted as corresponding to the first heat dissipation coefficient being greater than the second heat dissipation coefficient as the applicant discloses the thermally conductive material may have a greater heat dissipation coefficient than that of the substrate of the semiconductor device where the semiconductor device is composed of silicon (Si), the thermally conductive material may be a metal such as copper (Cu) as evidenced in paragraph [0020] in the specification.  


The limitations “in which a thermally conductive material fills the trench to form a plated trench at a location opposite the heat generating element; a die mounted on the package substrate” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 14 Amanapu and Mittal disclose the apparatus of claim 13, in which the heat generating element(since FinFET devices/vertical FET devices/planar FET device generate heat, this may be interpreted as heat generating element)[0029][0029] comprises a logic element(126)[0023,0029 of Mittal].

Re claim 15 Amanapu and Mittal disclose the apparatus of claim 13, in which a surface area or thickness of the plated trench (rightmost trench in Fig 11A) is determined based on a temperature profile of the heat generating element(since FinFET devices/vertical FET devices/planar FET device generate heat, this may be interpreted as heat generating element)[0029][0029] included on the active side(side of 115/110)[0029] of the die(100).

Regarding the limitation “in which a surface area or thickness of the plated trench  is determined based on a temperature profile of the heat generating element included on the active side of the die” this is considered a statement of the inherent properties and/or functions of the method. The prior art of Amanapu and Mittal anticipates or renders obvious the claimed limitation.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP2112.02.


The limitations “in which a surface area or thickness of the plated trench  is determined based on a temperature profile of the heat generating element included on the active side of the die” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 16 Amanapu and Mittal disclose the apparatus of claim 13, in which the thermally conductive material(160 comprises Cu)[0046] is a metal or a metal alloy.

Re claim 17 Amanapu and Mittal disclose the apparatus of claim 13, in which the thermally conductive material(160 comprises Cu)[0046] is copper (Cu) or silver (Ag).

Re claim 18 Amanapu and Mittal disclose the apparatus of claim 13, in which the thermally conductive material(160 comprises Cu)[0046] is selected based on the heat generating element(since FinFET devices/vertical FET devices/planar FET device generate heat, this may be interpreted as heat generating element)[0029][0029] included on the active side(side of 115/110)[0029] of the die(100). 


Regarding the limitation “in which the thermally conductive material is selected based on the heat generating element included on the active side of the die” this is considered a statement of the inherent properties and/or functions of the method. The prior art of Amanapu and Mittal anticipates or renders obvious the claimed limitation.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP2112.02.


The limitations “in which the thermally conductive material is selected based on the heat generating element included on the active side of the die” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.

Re claim 20 Amanapu and Mittal disclose the apparatus of claim 13, incorporated into at least one of a smartphone, a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, or a computer (smartphone)[0033 of Mittal].

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amanapu and Mittal in view of Chan (US PATENT 11037853, hereinafter Chan).

Re claim 19 Amanapu and Mittal disclose the apparatus of claim 13, 

Amanapu and Mittal do not disclose further comprising a thermal solution coupled to the back side of the die(100) to further dissipate heat generated by the heat generating element(since FinFET devices/vertical FET devices/planar FET device generate heat, this may be interpreted as heat generating element)[0029][0029] on the active side(side of 115/110)[0029] of the die(100).

Chan discloses further comprising a thermal solution(281 in Fig 8J of Chan) coupled to the back side of the die(13b) to further dissipate heat generated by the heat generating element on the active side of the die(13).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chan to the teachings of Amanapu in order to form a semiconductor heat dissipation structure [col2,lines 5-11, Chan]


Response to Arguments

Applicant’s arguments with respect to claim 1-6 & 13-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819